     Case 5:20-cv-02378-JWH-SP Document 14 Filed 01/28/21 Page 1 of 3 Page ID #:57



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place Drive, Ste. 800
   Newport Beach, CA 92660
 4 Tel: (949) 706-6464
   Fax: (949) 706-6469
 5
       Attorneys for Plaintiff
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11     BRITTNEY MEJICO, an individual,             Case No. 5:20-cv-2378 JWH (SPx)
12                  Plaintiff,
                                                   PLAINTIFF’S NOTICE OF
13                  v.                             ACCEPTANCE OF DEFENDANTS’
14 FILMATIQUE LLC, a New York limited              OFFER OF JUDGMENT
   liability company; and DOES 1 – 10,
15 inclusive,

16                  Defendants.
17

18

19

20

21

22

23

24

25

26
27

28


                  PLAINTIFF’S NOTICE OF ACCEPTANCE OF DEFENDANTS’ OFFER OF JUDGMENT
 Case 5:20-cv-02378-JWH-SP Document 14 Filed 01/28/21 Page 2 of 3 Page ID #:58



1           Pursuant to Rule 68(a) of the Federal Rules of Civil Procedure, Plaintiff Brittney
2    Mejico, through her undersigned counsel, hereby accepts and provides notice that she
3    has accepted Defendants’ Offer of Judgment to Plaintiff dated January 27, 2021 [Dkt.
4    13].
5

6
     Dated: January 28, 2021                PACIFIC TRIAL ATTORNEYS, APC

7
                                            By: /s/ Scott J. Ferrell
8                                           Scott. J. Ferrell
                                            Attorneys for Plaintiff
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                -2-
                PLAINTIFF’S NOTICE OF ACCEPTANCE OF DEFENDANTS’ OFFER OF JUDGMENT
 Case 5:20-cv-02378-JWH-SP Document 14 Filed 01/28/21 Page 3 of 3 Page ID #:59



1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on January 28, 2021, I electronically filed the foregoing
3    PLAINTIFF’S NOTICE OF ACCEPTANCE OF DEFENDANTS’ OFFER OF
4    JUDGMENT with the Clerk of the Court using the CM/ECF system which will send
5    notification of such filing via electronic mail to all counsel of record.
6

7                                            /s/ Scott J. Ferrell
                                             Scott J. Ferrell
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                -3-
                PLAINTIFF’S NOTICE OF ACCEPTANCE OF DEFENDANTS’ OFFER OF JUDGMENT
